Citation Nr: 0939027	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-06-273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for encephalomyelitis.  

3.  Entitlement to service connection for chronic infectious 
mononucleosis residuals.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1958 to December 
1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an November 2004 rating decision of 
the Chicago, Illinois, Regional Office (RO) which determined 
that new and material evidence had been received to reopen 
the Veteran's claim of entitlement to service connection for 
both bilateral hearing loss disability and encephalomyelitis 
and denied service connection for bilateral hearing loss 
disability, encephalomyelitis, and mononucleosis on the 
merits.  In May 2009, the Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
encephalomyelitis, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claims and to 
adjudicate the claims on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for chronic infectious 
mononucleosis residuals is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  In July 2002, the RO denied service connection for 
bilateral hearing loss disability.  The Veteran was informed 
in writing of the adverse decision and his appellate rights 
in July 2002.  The Veteran did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the July 2002 rating 
decision is new and material and, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  Bilateral sensorineural hearing loss disability has been 
shown to have originated during active service.  

4.  In July 2002, the RO denied service connection for 
encephalomyelitis.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in July 2002.  
The Veteran did not submit a notice of disagreement with the 
decision.  

5.  The documentation submitted since the July 2002 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision denying service connection for 
bilateral hearing loss disability is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  

2.  Chronic bilateral sensorineural hearing loss disability 
was incurred during active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a), 3.385 (2008).  

3.  The July 2002 RO decision denying service connection for 
encephalomyelitis is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for encephalomyelitis has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claims of 
entitlement to service connection for bilateral hearing loss 
disability and encephalomyelitis, the Board observes that the 
RO issued VCAA notices to the Veteran in May 2004, July 2004, 
and March 2006 which informed him of the evidence needed to 
support an application to reopen a claim of entitlement to 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his application.  
The May 2004 and July 2004 VCAA notices were issued prior to 
the November 2004 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded a VA 
examination for compensation purposes.  The examination 
report is of record.  The Veteran was afforded hearings 
before a VA hearing officer and the undersigned Veterans Law 
Judge sitting at the RO.  The hearing transcripts are of 
record.  There remains no issue as to the substantial 
completeness of the Veteran's application.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006); Shinseki v. 
Sanders, 556 U.S. ___ (2009).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Bilateral Hearing Loss Disability

1.  Prior RO Decision

In July 2002, the RO denied service connection for bilateral 
hearing loss disability as the claimed disorder was not shown 
by the evidence of record.  The Veteran was informed in 
writing of the adverse decision and his appellate rights in 
July 2002.  The Veteran did not submit a NOD with the 
decision.  

The evidence upon which the RO formulated its July 2002 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to chronic 
hearing loss disability.  A June 1958 naval hospital summary 
relates that the Veteran was diagnosed with severe infectious 
mononucleosis with possible central nervous system 
involvement.  In his February 2002 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the Veteran 
reported that he had initially manifested hearing loss 
disability in 1958.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 2002 rating decision 
denying service connection for bilateral hearing loss 
disability consists of photocopies of the Veteran's service 
treatment records; VA examination and clinical documentation; 
private clinical documentation; the transcripts of a November 
2006 hearing before a RO hearing officer and the May 2009 
hearing before the undersigned Veterans Law Judge sitting at 
the RO; and written statements from the Veteran.  A November 
2006 written statement from C. P., M.D., conveys that the 
Veteran's hearing loss disability "can, without a doubt, be 
related to the infectious mononucleosis he contracted during 
his military service."  A March 2009 VA treatment record 
states that the Veteran's hearing loss disability "more 
likely than not has a relationship to the infectious 
mononucleosis [with central nervous system] involvement."  

Dr. P.'s written statement and the March 2009 VA treatment 
record constitute new and material evidence in that they are 
of such significance that they raise a reasonable possibility 
of substantiating the Veteran's claim when considered with 
previous evidence of record.  As new and material evidence 
has been received, the Veteran's claim of entitlement to 
service connection for bilateral hearing loss disability is 
reopened.  

3.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served ninety days or more during a period of war or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system including sensorineural 
hearing loss becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's service treatment records do not refer to 
chronic hearing loss disability.  The June 1958 naval 
hospital summary states that the Veteran was diagnosed with 
severe infectious mononucleosis with possible central nervous 
system involvement.  At his November 1961 physical 
examination for release to inactive duty, the Veteran 
exhibited bilateral 15/15 auditory acuity.  Auditory acuity 
of 15/15 is normal.  See Smith v. Derwinski, 2 Vet. App. 137, 
140 (1992).  

At an August 2004 VA examination for compensation purposes, 
the Veteran complained of impaired hearing of 20 years' 
duration.  On audiological evaluation, the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
65
70
70
LEFT
35
60
75
75
70

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 68 percent in the left ear.  
He was diagnosed with bilateral sensorineural hearing loss 
disability.  The examining audiologist commented that:

Due to the lack of proximity between the 
dates of service and the onset of the 
hearing loss and tinnitus and the date of 
this evaluation, and the lack of military 
noise exposure, it is my opinion that the 
Veteran's complaints of hearing loss and 
tinnitus are not at least as likely as 
not related to his military service.  

On contemporaneous neurological evaluation, the Veteran was 
diagnosed with resolved infectious mononucleosis with no 
residuals.  The VA neurological examiner commented that:

There is no clinical evidence to support 
the contention that the patient's hearing 
loss began at the time of his infectious 
mononucleosis.  

An October 2006 written statement from P. V. K., M.D., notes 
that the Veteran was treated for infectious mononucleosis 
during active service.  Dr. K. commented that "I agree that 
this infection has caused a hearing loss."  

The November 2006 written statement from Dr. P. conveys that 
the Veteran's hearing loss disability "can, without a doubt, 
can be related to the infectious mononucleosis he contracted 
during his military service."  

The March 2009 VA treatment record relates that the Veteran's 
hearing loss disability "more likely than not has a 
relationship to the [the Veteran's inservice] infectious 
mononucleosis [with central nervous system] involvement."  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran asserts that he manifested chronic 
bilateral hearing loss disability as the result of his 
inservice severe infectious mononucleosis with central 
nervous system involvement.  The clinical findings of record 
are in conflict as to the etiology of the Veteran's chronic 
bilateral high frequency sensorineural hearing loss 
disability.  While the VA audiologist and neurological 
examiner found no etiological relationship between the 
Veteran's bilateral sensorineural hearing loss disability and 
active service, Drs. K. and P. and the treating VA physician 
all concluded that the Veteran's chronic bilateral 
sensorineural hearing loss disability was etiologically 
related to his inservice infectious mononucleosis central 
nervous system involvement.  The Board notes that the VA 
neurological examiner failed to specifically discuss the 
relationship between central nervous system involvement and 
the subsequent onset of sensorineural hearing loss disability 
in general.  

Given these facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's chronic bilateral 
sensorineural hearing loss disability is etiologically 
related to his inservice infectious mononucleosis.  Upon 
resolution of all reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is now warranted 
for chronic bilateral sensorineural hearing loss disability.  

B.  Encephalomyelitis

1.  Prior RO Decision

In July 2002, the RO denied service connection for 
encephalomyelitis as the claimed disorder was not shown by 
the evidence of record.  The Veteran was informed in writing 
of the adverse decision and his appellate rights in July 
2002.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its July 2002 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to 
encephalomyelitis.  The June 1958 naval hospital summary 
indicates that the Veteran was admitted upon a provisional 
diagnosis of acute infectious encephalitis.  During the 
course of the Veteran's hospitalization, he exhibited 
symptoms most consistent with infectious mononucleosis.  Upon 
discharge from the hospital, the Veteran was diagnosed with 
infectious mononucleosis.  In his February 2002 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
Veteran reported that he had initially manifested and been 
treated for encephalomyelitis in 1958.  

2.  New and Material Evidence

The evidence submitted since the July 2002 RO decision 
denying service 


connection for encephalomyelitis consists of photocopies of 
the Veteran's service treatment records; VA examination and 
clinical documentation; private clinical documentation; the 
transcripts of a November 2006 hearing before a RO hearing 
officer and the May 2009 hearing before the undersigned 
Veterans Law Judge sitting at the RO; and written statements 
from the Veteran.  The report of the August 2004 VA 
neurological examination for compensation purposes indicates 
that the Veteran presented a history of having been 
"evaluated as having possible encephalomyelitis" in May 
1958 at the Great Lakes Naval Station and subsequently being 
diagnosed with infectious mononucleosis.  At the May 2009 
hearing before the undersigned Veterans Law Judge, the 
Veteran acknowledged that his infectious mononucleosis had 
been initially misdiagnosed as encephalitis/encephalomyelitis 
by treating naval medical personnel.  

In reviewing the additional documentation received into the 
record since the July 2002 rating decision, the Board 
observes that it is essentially cumulative in nature.  The 
Veteran's service treatment records were previously 
considered by the RO in reaching its prior decision.  The 
additional examination and clinical documentation does not 
reflect that the Veteran has been diagnosed with 
encephalomyelitis or any chronic residuals thereof.  It does 
not raise a reasonable possibility of substantiating the 
Veteran's claim whether considered alone or in conjunction 
with the evidence previously of record.  In light of the 
foregoing, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim of 
entitlement to service connection for encephalomyelitis.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for bilateral hearing loss disability 
is granted.  

Service connection for chronic bilateral sensorineural 
hearing loss disability is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for encephalomyelitis is denied.  


REMAND

At the November 2006 hearing before a VA hearing officer, the 
Veteran testified that his inservice infectious mononucleosis 
was currently manifested by chronic leg symptoms.  As noted 
above, the October 2006 and November 2006 written statements 
from Drs. K. and P. convey that the Veteran exhibited chronic 
neurological residuals of his inservice infectious 
mononucleosis including sensorineural hearing loss 
disability.  The Veteran has not been afforded a recent VA 
examination for compensation purposes.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic 
infectious mononucleosis residuals, if 
any.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic infectious mononucleosis 
residuals had their onset during active 
service; are etiologically related to the 
Veteran's inservice infectious 
mononucleosis or active service in 
general; or otherwise originated during 
active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic infectious mononucleosis 
residuals.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


